TYSON, Judge, dissenting.
The trial court failed to comply with the statutory mandates of the Interstate Compact on the Placement of Children ("ICPC"). The trial court's permanency planning review order that placed respondent-mother's children, J.E. and B.E., with their maternal grandparents in Virginia without compliance with ICPC is erroneous as a matter of law. I vote to reverse and respectfully dissent.
I. ICPC
A. Applicability and Compliance
The trial court failed to follow and comply with ICPC's statutory mandates. The ICPC was enacted by the North Carolina General *75Assembly and controls the placement of juveniles by a North Carolina "sending agency" into a "receiving state." N.C. Gen.Stat. § 7B-3800 (2005). The ICPC defines these terms in Article II as:
(b) "Sending agency" means a party state officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings, or causes to be sent or brought any child to another party state.
(c) "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities of [or] for placement with private agencies or persons.
Id.
The ICPC further provides, in relevant part:
[Article III:] (d) The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.
[Article V:] (a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment, and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state....
[Article VIII:] This Compact shall not apply to: (a) the sending or bringing of a child into a receiving state by the child's parent, stepparent, grandparent, adult brother or sister, adult uncle or aunt, or the child's guardian and leaving the child with any such relative or nonagency guardian in the receiving state.
Id. (emphasis supplied).
This Court has interpreted the ICPC and stated:
[P]lacement of a juvenile with a relative outside of this State must be in accordance with the Interstate Compact on the Placement of Children, as set out in Article 38 of the Juvenile Code (the "ICPC"). ... Under the ICPC, a child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child. In other words, a child cannot be placed with an out-of-state relative until favorable completion of an ICPC home study. Further, the policies underlying the ICPC anticipate that states will cooperate to ensure that a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement and the State seeking the placement may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.
In re L.L., 172 N.C.App. 689, 702, 616 S.E.2d 392, 400 (2005) (emphasis supplied) (internal citations and quotations omitted).
On 7 October 1982, the North Carolina Attorney General opined that the ICPC applies "when a North Carolina child is sent by court, governmental agency, or child-placing agency to live with a parent, relative or a guardian in another party state." 52 N.C. Op. Att'y Gen. 22 (1982). "North Carolina courts, governmental agencies, and child-placing agencies are all `sending agencies' as defined in Article II(b).... In order for [the Article VIII] limitation to apply, the child must be both sent and received by a parent, relative, or guardian." Id. The clear and unambiguous text of the statute does not exempt DSS from compliance with ICPC when "sending" a child to a "receiving state." N.C. Gen.Stat. § 7B-3800.
The North Carolina Administrative Code also provides:
*76Foster care services includes identifying children who require placement across state lines, ensuring that such placements are in suitable environments with persons or caretaking facilities having appropriate licenses and effecting such placements pursuant to the interstate compact on the placement of children [the ICPC]. "Placement" pursuant to the interstate laws means the arrangement for the care of a child in either a family or foster care facility but does not include any medical facility or facility licensed under standards adopted by mental health. Services include ongoing supervision. Services also include recruitment, study and development of foster families and child care facilities, assessment and periodic reassessment to determine if the home or facility meets the needs of children it serves, and consultation, technical assistance, and training to assist foster families and care facilities to expand and improve the quality of care provided.
N.C. Admin. Code tit. 10A, r. 71R.0907 (2007) (emphasis supplied).
Here, the trial court concluded the permanent plan for J.E. and B.E. was to be guardianship with their maternal grandparents who live in Virginia. The trial court ordered J.E. and B.E. to be placed in a receiving state outside of North Carolina and was clearly bound to comply with the statutory mandates of the ICPC. N.C. Gen.Stat. § 7B-3800; see In re L.L., 172 N.C.App. at 702, 616 S.E.2d at 400 ("[P]lacement of a juvenile with a relative outside of this State must be in accordance with the [ICPC]."); see also 52 N.C. Op. Att'y Gen. 22 (The ICPC applies "when a North Carolina child is sent by court, governmental agency, or child-placing agency to live with a parent, relative or a guardian in another party state."). In In re L.L., as here, an ICPC home study had to be completed before DSS placed the child out-of-state in Virginia. 172 N.C.App. at 702, 616 S.E.2d at 400.
The majority's opinion erroneously concludes the trial court was not required to follow the statutory mandates of the ICPC. Its reliance on In re Rholetter, 162 N.C.App. 653, 592 S.E.2d 237 (2004), is misplaced. In Rholetter, this Court concluded, "under the plain meaning of [N.C. Gen.Stat. § 7B-3800], the trial court was not obligated to follow the mandates of the [ICPC][]" because "[t]he trial court granted custody of the juveniles to their biological mother" in South Carolina. 162 N.C.App. at 664, 592 S.E.2d at 244. Here, J.E. and B.E. were not placed with their biological mother. In re Rholetter is distinguishable and inapposite to the facts at bar.
B. Required Home Study
Respondent-mother argues the trial court erred by placing J.E. and B.E. with their maternal grandparents in Virginia. Respondent-mother asserts the trial court violated the statutory mandates of the ICPC by placing J.E. out of state without a home study and removing custody from DSS and closing the active case concerning both J.E. and B.E. I agree.
Here, a 2006 ICPC home study was conducted on the maternal grandparents' residence. This ICPC home study reviewed and approved solely the placement of B.E. in Virginia with the maternal grandparents. Nowhere in the 2006 ICPC Virginia home study is J.E. addressed or approved for placement with the maternal grandparents. The 2006 ICPC Virginia home study also fails to discuss the impact of having two children in the home instead of one child or to address any special needs of J.E.
The trial court's order violated ICPC's statutory mandates by placing J.E. with an out-of-state relative without the favorable completion of an ICPC home study. See In re L.L., 172 N.C.App. at 702, 616 S.E.2d at 400 ("[A] child cannot be placed with an out-of-state relative until favorable completion of an ICPC home study.").
The trial court also erred by removing custody from DSS and closing the active case of both J.E. and B.E. The trial court's order stated it "maintain[ed] jurisdiction in this matter until [J.E. and B.E.] are eighteen" if the parties needed to approach the court for visitation issues in the future.
However, the order entered a permanent plan of guardianship and closed respondent-mother's case. No further hearings were *77scheduled and no future obligations were imposed upon the DSS to monitor the children's progress or best interests. By concluding the permanent plan for both J.E. and B.E. to be guardianship with their maternal grandparents in Virginia, the trial court removed custody from and relieved DSS of further responsibility and gave the maternal grandparents full rights over the children.
The ICPC mandates, "The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment, and disposition of the child which it would have had if the child had remained in the sending agency's state[.]" N.C. Gen.Stat. § 7B-3800, Art. V(a). On this ground alone, the trial court's order also violates ICPC's statutory mandates that the sending agency "retain jurisdiction ... sufficient to determine all matters in relation to the custody, supervision, care, treatment, and disposition of the child." Id. The effect of the trial court's order is J.E. and B.E. are living in Virginia without knowledge or oversight by Virginia DSS. The file is closed in North Carolina. The children will receive no supervision from agencies in either state.
II. Conclusion
The trial court was required to comply with the statutory mandates of the ICPC. The majority's opinion erroneously affirms the trial court's permanency planning review order that placed J.E. and B.E. with their maternal grandparents in Virginia because: (1) DSS placed J.E. with an out-of-state relative without the "favorable completion of an ICPC home study" and (2) the trial court removed custody from DSS and closed the active case as to both J.E. and B.E, both in violation of ICPC. In re L.L., 172 N.C.App. at 702, 616 S.E.2d at 400; N.C. Gen.Stat. § 7B-3800, Art. V(a). For these reasons, individually or collectively, I vote to reverse the trial court's order. I respectfully dissent.